Title: Benjamin Harrison to Virginia Delegates, 31 January 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond January 31th. 1783.
My being absent from this Place attending a beloved and dying Sister occasion’d your receiving no Letter from me by the two last Posts, tho’ it was of very little Consequence as nothing worthy your Notice has occured since I wrote last. Your favors of the 7th. and 14th. Instant came safe but I have no Letter by the last post which appears strange as I observed Col: Munroe had one from Mr. Jones. if you wrote which I suppose was the Case it may not be amiss to enquire whether it was sent from the Philadelphia Office or not. a Practice seems to be creeping into the post Office of peeping into public Letters for News, which I think originates with the Speculators there is an alarm of Peace amongst our Merchants and it is not improbable that your Letter has been taken out to see what the advices of Congress are on the Subject. The Memorial of the Officers and the deputing Men of such hight rank in our Army to deliver it will I fear be attended with very serious consequences both here and beyond the water. I know their sufferings are great and I feel very sensibly for them, but as their Situation is not worse than it has been it would have immortalized their Name to have struggled on to the end of the war, when it would have been in the power of the United States to have done them ample and compleat Justice. at present it is absolutely out of our Power. I speak for this State in particular which is so drained of Money, that tho’ Tobacco is very scarce no Quantity of it can be sold at any Price for Cash. the Merchants have it not nor can they procure it and the Planters are so totally without it that the Sheriffs from many Counties have declared it impossible to make their Collections.
I am with great respect Gentlemen Your’s &c.
B. H.
 